DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s amendment filed November 19, 2021.  Claims 1-15 are pending.  Claims 16-20 were cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
The references of record including Ventzek (9,165,771), Godet (7,687,787), Koo (2014/0272182), Rupp (2017/0059997), Usenko (6,352,909), Ramappa (2010/0112788), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method, or fairly make a prima facie obvious case of the claimed method, in combination with other claimed limitations as recited in claim 1, the inclusion of providing a substrate in a plasma chamber, the substrate comprising a monocrystalline semiconductor, having an upper surface; initiating a plasma in the plasma chamber, the plasma comprising an amorphizing ion species; and applying a pulse routine to the substrate when the plasma is present in the plasma chamber, the pulse routine comprising a plurality of extraction voltage pulses, wherein a plurality of ion pulses are directed to the substrate, wherein an ion dose per pulse is greater than a threshold for low dose amorphization.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822